DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20  are currently pending.

Claim Rejections - 35 USC § 112
2.	Claims 13 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The shaping of a beacon “as at least one block of U signals” is not adequately described in Applicant’s specification.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-9, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0320364 (hereinafter “Jeon”)1, in view of U.S. Publication No. 2013/0029707 (hereinafter “Virta”), and in further view of either U.S. Publication No. 2018/0279181 (hereinafter “Hampel”) or U.S. Publication No. 2018/0352491 (hereinafter “Shih”).

Regarding claim 1: Jeon teaches an apparatus (See, e.g., figures 3 or 6; note serving base station 310 or 610), comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: 
compute at least one beam camp time of at least one user equipment based on at least one metric (See, e.g., [0020] and [0077]; note staying time corresponding to a particular beam); 
signal the at least one beam camp time to the at least one user equipment (See, e.g., [0074]; confirmation and/or handover information is transmitted to the terminal); and 
perform at least one beam reselection for the at least one user equipment (See, e.g., [0073]-[0077]; beam change is determined).
Jeon teaches beam and terminal ID functionality and/or configuration, as well as beam camp time functionality, but does not explicitly teach beacon functionality or the respective parameterization. Therefore, Jeon does not explicitly teach “transmit[ting] to at least one network node, at least one user equipment identifier, the at least one beam camp time, and at least one radio beacon parameterization for the at least one user equipment.” However, Virta teaches UE-to-target base station(s) beacon implementation2 for handover assistance, wherein the beacons prompt the communication of relative timing configuration values to the serving base station for beam selection (See, e.g., [0034]-[0041]; note also UE ID config info). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Virta, such as the network signaling and/or configuration functionality, within the system of Jeon, in order to improve cellular radio path measurement and reporting.
Jeon modified by Virta does not explicitly state transmitting configuration information to the network node, i.e. “transmit[ting] to at least one network node, at least one user equipment identifier, the at least one beam camp time, and at least one radio beacon parameterization for the at least one user equipment.” However, Hampel teaches transmitting configuration information for handover between base stations (See, e.g., [0116] and [0149]-[0155]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Hampel, such as the network signaling and/or configuration functionality, within the system of Jeon modified by Virta, in order to inform or prepare the potential target base station(s).
Alternatively, Shih teaches transmitting configuration information for handover between base stations (See, e.g., figures 12A, 12B, 26, and [0164]; note action 2614). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Shih, such as the network signaling and/or configuration functionality, within the system of Jeon modified by Virta, in order to inform or prepare the potential target base station(s).

Regarding claim 2: Jeon modified by Virta, and Hampel or Shih, further teaches wherein the at least one metric comprises at least one of: at least one position estimate and at least one velocity estimate (See, e.g., Jeon [0056], [0066], and [0076]. See also Hampel [0105]). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.

Regarding claim 3: : Jeon modified by Virta, and Hampel or Shih, further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: serve the at least one user equipment; and compute the at least one metric for the at least one user equipment prior to computing the at least one beam camp time for the at least one user equipment (See, e.g., Jeon [0056], [0066], and [0076]). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.

Regarding claim 4: Jeon modified by Virta, and Hampel or Shih, further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: receive the at least one updated relative timing for the at least one user equipment after transmitting to the at least one network node; and build, prior to performing the at least one beam reselection, at least one relative timing-based table based on the at least one updated relative timing (See, e.g., Jeon [0077]. See also Virta [0034]-[0041] and the explanation set forth above regarding claim 1). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.

Regarding claims 5 and 6: Jeon modified by Virta, and Hampel or Shih, further teaches wherein the at least one relative timing-based table identifies the at least one relative timing, one or more network nodes associated with each of the at least one relative timing, and at least one position of the one or more network nodes (i.e. claim 5); and wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: use the at least one relative timing-based table and at least one geographic information system map to update at least one position of the at least one user equipment prior to performing the at least one beam reselection (i.e. claim 6) (See, e.g., Jeon [0056], [0066], and [0076]. See also Hampel [0105]; note the collection and/storage of data for beam re-selection). The motivation for modification set forth above regarding claim 1 is applicable to claims 5 and 6.

Regarding claim 7: Jeon modified by Virta, and Hampel or Shih, further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: re-compute the at least one beam camp time for the at least one user equipment after performing the at least one beam reselection (See, e.g., Jeon [0056] and [0098]-[0101]). The motivation for modification set forth above regarding claim 1 is applicable to claim 7.

Regarding claim 8: Jeon modified by Virta, and Hampel or Shih, further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: transmit, to the at least one user equipment, information that identifies at least one beam selected in association with performing the at least one beam reselection (See, e.g., Jeon [0062] and/or [0074]). The motivation for modification set forth above regarding claim 1 is applicable to claim 8.

Regarding claim 9: Jeon modified by Virta, and Hampel or Shih, further teaches wherein the at least one relative timing comprises at least one of: at least one time of arrival, at least one time of arrival relative to at least one moving network node, at least one time of arrival in at least one beam index, and at least one time of arrival in at least one geographical sector index (See, e.g., Jeon [0074], [0076]; also Virta [0037]-[0041]). The motivation for modification set forth above regarding claim 1 is applicable to claim 9.


Regarding claim 16: Jeon teaches an apparatus (See, e.g., figure 2; note the target cell access unit and/or base station.), comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to [participate in a handover and/or beam re-selection] (See, e.g., [0058]-[0062] and [0073]-[0077]). 
Jeon does not explicitly teach functionality to “detect at least one radio beacon from the at least one user equipment; compute at least one relative timing for the at least one user equipment; and transmit the at least one relative timing to at least one network node.” However, Virta teaches UE-to-target base station(s) beacon implementation for handover assistance, wherein the beacons prompt the communication of relative timing configuration values to the serving base station for beam selection (See, e.g., [0034]-[0041]; note also UE ID config info). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Virta, such as the network signaling and/or configuration functionality, within the system of Jeon, in order to improve cellular radio path measurement and reporting.
Jeon modified by Virta teaches beam and terminal ID functionality and/or configuration, beam camp time functionality, as well as beacon transmission. Jeon modified by Virta does not explicitly state transmission of this configuration information to the network node, i.e. “receiv[ing] at least one user equipment identifier, at least one beam camp time, and at least one radio beacon parameterization for the at least one user equipment” However, Hampel teaches transmitting configuration information for handover between base stations (See, e.g., [0116] and [0149]-[0155]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Hampel, such as the network signaling and/or configuration functionality, within the system of Jeon modified by Virta, in order to inform or prepare the potential target base station(s).
Alternatively, Shih teaches transmitting configuration information for handover between base stations (See, e.g., figures 12A, 12B, 26, and [0164]; note action 2614). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Shih, such as the network signaling and/or configuration functionality, within the system of Jeon modified by Virta, in order to inform or prepare the potential target base station(s).

Regarding claim 19: Jeon modified by Virta, and Hampel or Shih, further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: enter at least one radio beacon operation mode prior to detecting the at least one radio beacon (See, e.g., Virta [0034]-[0041]; note the explanation set forth above regarding claim 16). The motivation for modification set forth above regarding claim 16 is applicable to claim 20.

Regarding claim 20: Jeon modified by Virta, and Hampel or Shih, further teaches wherein the at least one relative timing comprises at least one of: at least one time of arrival, at least one time of arrival relative to at least one moving network node, at least one time of arrival in at least one beam index, and at least one time of arrival in at least one geographical sector index (See, e.g., Jeon [0074], [0076]; also Virta [0037]-[0041]). The motivation for modification set forth above regarding claim 16 is applicable to claim 20.

9.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view Virta, and alternatively in further view of Shih.

Regarding claim 10: Jeon teaches an apparatus (See, e.g., figures 3 or 6; note the terminal(s) moving through beam areas), comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: 
receive information that identifies at least one beam camp time of the apparatus (See, e.g., [0074]; confirmation and/or handover information is transmitted to the terminal); 
determine that at least one beam reselection is triggered (See, e.g., [0073]-[0077]; beam change is determined and communicated); 
reselect at least one beam to point towards at least one network node after transmitting the at least one radio beacon (See, e.g., [0062] and/or [0073]-[0077]; beam change is determined).
Jeon does not explicitly teach “transmit[ting] at least one radio beacon based on determining that the at least one beam reselection is triggered.” However, Virta teaches UE-to-target base station(s) beacon implementation for handover assistance, wherein the beacons prompt the communication of relative timing configuration values to the serving base station for beam selection (See, e.g., [0034]-[0041]; note also UE ID config info). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Virta, such as the network signaling and/or configuration functionality, within the system of Jeon, in order to improve cellular radio path measurement and reporting.
To the extent Jeon modified by Virta does not inherently teach “determin[ing] that at least one beam reselection is triggered,” this feature is nevertheless taught by Shih (See, e.g., [0083], [0091], [0112], and [0137]; note triggering on/off of camping prohibitions). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Shih, such as the network signaling and/or triggering functionality, within the system of Jeon modified by Virta, in order to improve handover coordination.
Regarding claim 11: Jeon modified by Virta, and alternatively Shih, further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus, when determining that the at least one beam reselection is triggered, at least to: determine that the at least one beam reselection is triggered based on at least one of: at least one decrease in at least one quality of service for the apparatus satisfying at least one threshold, and expiration of at least one timer associated with the at least one beam camp time (See, e.g., Shih [0083], [0091], [0112], [0137], and/or [0154]). The motivation for modification set forth above regarding claim 10 is applicable to claim 11.

10.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view Virta, alternatively in further view of Shih, and in further view of U.S. Publication No. 2018/0042018 (hereinafter “Bhushan”).

Regarding claim 12: Jeon modified by Virta, and alternatively Shih, may teach or imply wherein the at least one radio beacon comprises at least one wideband user equipment-specific radio beacon (by virtue of beacon broadcast), but this feature is not explicitly stated. Nevertheless, this feature is taught by Bhushan (See, e.g., [0026]-[0027]; note also [0063]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Bhushan, such as the beacon functionality, within the system of Jeon modified by Virta, and alternatively Shih, in order to broadcast to base stations.

Regarding claim 13: Jeon modified by Virta, alternatively Shih, and Bhushan further teaches wherein the at least one wideband user equipment- specific radio beacon is shaped as at least one block of U signals (See, e.g., the explanation set forth above regarding claims 10 and 12).
11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view Virta, alternatively in further view of Shih, and in further view of U.S. Publication No. 2019/0268051 (hereinafter “Ho”).

Regarding claim 14: Jeon modified by Virta, and alternatively Shih, substantially teach the apparatus set forth above regarding claim 10, but does not explicitly state wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus, when transmitting the at least one radio beacon, at least to: transmit the at least one radio beacon sequentially on each antenna array of multiple antenna arrays of the apparatus. However, this feature is taught by Ho (See, e.g., [0062], [0085], and/or [0090]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Ho, such as the beacon functionality, within the system of Jeon modified by Virta, and alternatively Shih, in order to broadcast to base stations.

12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view Virta, alternatively in further view of Shih, and in further view of Hampel.

Regarding claim 15: Jeon modified by Virta, and alternatively Shih, further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: receive information that identifies at least one selected beam pointing toward the apparatus (See, e.g., Jeon [0018] and [0074]). To the extent Jeon modified by Virta, and alternatively Shih, does not inherently teach wherein “reselecting the at least one beam pointing toward the at least one network node further comprises: reselect the at least one beam pointing toward the at least one network node based on the at least one selected beam pointing toward the apparatus” (by virtue of reselection), this feature is nevertheless taught by Hampel (See, e.g., [0106]; note directional beam functionality). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Hampel, such as the signaling and/or beam functionality, within the system of Jeon modified by Virta, and alternatively Shih, in order to select directivity and/or maximize SINR.

13.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view Virta, in further view of either Hampel or Shih, and in further view of Bhushan.

Regarding claim 17: Jeon modified by Virta, and Hampel or Shih may teach or imply wherein the at least one radio beacon comprises at least one wideband user equipment-specific radio beacon (by virtue of beacon broadcast), but this feature is not explicitly stated. Nevertheless, this feature is taught by Bhushan (See, e.g., [0026]-[0027]; note also [0063]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Bhushan, such as the beacon functionality, within the system of Jeon modified by Virta, and Hampel or Shih, in order to broadcast to base stations.

Regarding claim 18: Jeon modified by Virta, Hampel or Shih, and further Bhushan further teaches wherein the at least one wideband user equipment- specific radio beacon is shaped as at least one block of U signals (See, e.g., the explanation set forth above regarding claims 16 and 17).

Relevant Art
14.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference was cited in Applicant’s Information Disclosure Statement submitted July 8, 2021 (U.S. Patent Application Publications, cite no. 1).
        2 For purposes of examination, the said “apparatus” of claim 1 (line 1) corresponds to a serving and/or source base station, or the like. The “at least one network node” (line 9) corresponds to an IAB node and/or target base station, or the like. However, the “radio beacon parameterization” (line 10) transmitted between these entities is limited to functionality and/or configuration information corresponding to beacons transmitted between a UE and the said network node.